DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 9/28/2020 & 5/5/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, "a first electrode" and "a second electrode" are introduced without any further context.  In the independent claim on which claim 6 depends, an inner electrode and an outer electrode were introduced.  While the specification does not support the separate claiming of an inner electrode, an outer electrode, a first electrode, and a second electrode as four separate electrodes, it does suggest that the introduction of the first and second electrodes in claim 6 was a typographical error which should have referred back to the inner and outer electrodes, respectively.  See United States Patent App. Pub. No. 2021/0132126 (the instant application) at ¶ [0058].  Therefore, the examiner is interpreting the claim consistent with the assumption of the aforementioned typographical error.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent App. Pub. No. 2018/0275083 to Kiriyama et al. in view of German Patent Pub. No. DE102013212696A1 to Hesse et al.

Regarding claim 1, Kiriyama teaches a sensor comprising:
a first electrode (404F);
a second electrode (406F);
a first attracting portion positioned between the first electrode and the second electrode and configured to receive conductive abrasion powder contained in a detection region and attracted onto the first attracting portion (D.sub.F; ¶ [0098]);
a sensing unit for sensing a change in electrical resistance between the first electrode and the second electrode caused by the conductive abrasion powder ("sensor driving circuit"; see ¶ [0051]).
But Kiriyama does not teach explicitly at least one second attracting portion positioned within the detection region and configured to attract the conductive abrasion powder contained in the detection region.
However, Hesse teaches at least one second attracting portion positioned within the detection region and configured to attract the conductive abrasion powder contained in the detection region (103; ¶ [0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the electromagnet of Hesse with the sensor of Kiriyama in order to provide adjustable collection of conductive material away from the sensor, thereby allowing for easier maintenance/cleaning of the fluid in the system (see Hesse ¶ [0007] & Kiriyama ¶ [0053]). 

Regarding claim 2, Kiriyama in view of Hesse teaches the sensor of claim 1, but does not teach explicitly wherein the at least one second attracting portion is spaced apart from the first electrode, the second electrode, and the first attracting portion.
However, the proper combination of Kiriyama in view of Hesse for the purpose stated in the rejection of claim 1 above naturally must separate the two attracting portions to allow for collection of the initial debris away from the electrodes and ease of cleaning of the second attracting portion (see Hesse ¶ [0007]).

Regarding claim 3, Kiriyama in view of Hesse teaches the sensor of claim 1, and Hesse further teaches comprising:
a sensitivity adjusting unit for adjusting attraction of the conductive abrasion powder to change sensitivity (¶ [0017]),
wherein the at least one second attracting portion comprises a plurality of second attracting portions having different attractive powers for attracting the conductive abrasion powder (¶ [0017]), and
wherein the sensitivity adjusting unit is formed of the plurality of second attracting portions (¶ [0017]).
[Examiner's note: Although the plain language of claim 3 is ambiguous regarding whether the second attracting portion, and therefore the sensitivity adjusting unit, utilizes multiple magnets ("attracting portions") simultaneously, the specification makes clear that only one magnet or magnet strength is used at a time.  (See United States Patent App. Pub. No. 2021/0132126--the instant application--at ¶ [0070]: "Further, in the present embodiment, the sensitivity adjusting unit can be selected from a group of separate attracting portions (separate magnets) 64B having different attracting powers.")]

Regarding claim 4, Kiriyama in view of Hesse teaches the sensor of claim 2, and Hesse further teaches comprising:
a sensitivity adjusting unit for adjusting attraction of the conductive abrasion powder to change sensitivity (¶ [0017]),
wherein the at least one second attracting portion comprises a plurality of second attracting portions having different attractive powers for attracting the conductive abrasion powder (¶ [0017]), and
wherein the sensitivity adjusting unit is formed of the plurality of second attracting portions (¶ [0017]).
[Examiner's note: Although the plain language of claim 4 is ambiguous regarding whether the second attracting portion, and therefore the sensitivity adjusting unit, utilizes multiple magnets ("attracting portions") simultaneously, the specification makes clear that only one magnet or magnet strength is used at a time.  (See United States Patent App. Pub. No. 2021/0132126--the instant application--at ¶ [0070]: "Further, in the present embodiment, the sensitivity adjusting unit can be selected from a group of separate attracting portions (separate magnets) 64B having different attracting powers.")]

	Regarding claim 5, Kiriyama teaches a sensor comprising:
an outer electrode shaped like a tube having a bottom portion (404F);
an insulator arranged within the outer electrode, the insulator being an internal tube having a bottom portion (408F);
a first magnet arranged within the insulator (402F);
an inner electrode arranged within the insulator, the inner electrode being closer to an opening of the outer electrode in an axial direction than the first magnet is (406F);
a sensing unit for sensing attraction of conductive abrasion powder causing a change in electrical resistance between the outer electrode and the inner electrode ("sensor driving circuit"; see ¶ [0051]).
But Kiriyama does not teach explicitly a second magnet arranged outside the outer electrode and configured to attract the conductive abrasion powder.
However, Hesse teaches a second magnet arranged outside the outer electrode and configured to attract the conductive abrasion powder (103; ¶ [0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the electromagnet of Hesse with the sensor of Kiriyama in order to provide adjustable collection of conductive material away from the sensor, thereby allowing for easier maintenance/cleaning of the fluid in the system (see Hesse ¶ [0007] & Kiriyama ¶ [0053]).

Regarding claim 6, Kiriyama in view of Hesse teaches the sensor of claim 5, and Kiriyama further teaches comprising:
a first electrode; and
a second electrode,
wherein the first magnet forms a magnetic flux line between the first electrode and the second electrode (φF).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2017/0335944 to Nishimura discloses a sensor and gear device which detects foreign substances in a lubricant via an electromagnetic technique.
United States Patent App. Pub. No. 2006/0125487 to Itomi discloses an oil condition sensor which uses a magnet and electrodes to determine the contamination levels in a fluid.
United States Patent No. 5,179,346 to McGee et al. discloses a conductive particle sensor using a magnet which detects particles within a fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868